DETAILED ACTION
This office action is in response to the application filed 5/24/2019.
Currently, claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 is being considered by the examiner.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pixel Electrode Connection for Display Device and Method of Manufacture.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 each recite the limitation “a conductive pattern having a chemical activity weaker than Cu”. The term “chemical activity” is not clearly defined and could apply to countless scenarios. Practically any element or compound would meet this limitation, as there are countless chemical reactions for any given element or compound.
For purposes of examination, the Examiner relies upon the specific elements defined in the specification that are equated with the term. 

Claim 20 recites the limitation “the organic insulating layer”, which lacks antecedent basis. It is believed claim 20 is meant to depend on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 13-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Song et al. (US 2018/0192512).
Please note that the terminology used by Song differs from the terminology used by Applicant. The Examiner recognizes the terminology used by Applicant to be consistent with the terminology generally used in the art. For example, Song refers to the region of the transistor that connects to the pixel electrode as the source electrode. However, this is generally recognized in the art, as Applicant does, to be the drain region due to the direction in which current flows through the transistor. Of course, technically, the current could flow in either direction, and therefore it is possible to refer to this region as the source region, as Song does. Furthermore, Song refers to the source and drain regions of the transistor as source and drain electrodes. This 
Pertaining to claim 1, Song shows, with reference to FIG. 17 and 8, a display substrate, comprising a driving thin-film transistor (comprised of S/D DE and SE, channel ACT and gate GE) and a pixel electrode (AD), wherein a drain electrode (BRP1) of the driving thin-film transistor is electrically connected to the pixel electrode through a conductive pattern (BRP2) made of a metal having a chemical activity weaker than Cu (BRP2 is made, in part, of Ti (para. [0174]), which Applicant has recognized as meeting this limitation (see para. [0055] of specification).
Pertaining to claim 14, Song shows a method for manufacturing a display substrate comprising a driving thin-film transistor and a pixel electrode, comprising: forming a drain electrode (BRP1) of the driving thin-film transistor and the pixel electrode (AD); and forming a conductive pattern (BRP2) with a metal having a chemical activity weaker than Cu (BRP2 is made, in part, of Ti (para. [0174]), which Applicant has recognized as meeting this limitation (see para. [0055] of specification), such that the drain electrode is electrically connected to the pixel electrode through the conductive pattern (FIG. 17).
Pertaining to claims 2 and 16, Song shows the drain electrode is not in direct contact with the pixel electrode (BRP2 precludes physical direct contact).

Pertaining to claim 4, Song shows an insulating layer (IL4) is arranged between the pixel electrode and the conductive pattern, with the pixel electrode being connected to the conductive pattern through a via hole penetrating through the insulating layer (FIG. 17).
Claim 5 recites the limitations of claims 3 and 4. Song shows these limitations as discussed above.
Pertaining to claims 6 and 17, Song shows the conductive pattern in made of Ti (para. [0174]).
Pertaining to claims 7, 15, and 18, Song shows the conductive pattern and a common electrode line (L2) of the display substrate are made of a same material and arranged in a same layer and are formed by a single patterning process (para. [0210], [0175]).
Pertaining to claim 13, Song shows a display device comprising the display substrate of claim 1 (FIG. 1-2).
Pertaining to claim 19, Song shows an organic insulating layer (IL32, para. [0120]) is arranged between a data line (L1) of the display substrate and the common electrode line L2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Cheng et al. (US 2017/0045792).
Pertaining to claim 8, Song shows the common electrode line (L2/PL) and a data line (L1/Dj) of the display substrate extend in a same direction (FIG. 4).
Song fails to show an orthogonal projection of the common electrode line on a base substrate of the display substrate at least partially overlaps an orthogonal projection of the data line on the base substrate.
However, Cheng teaches in Fig. 2 and 8 that a display device may have an arrangement such that an orthogonal projection of the common electrode line 150b/c on a base substrate 1 overlaps an orthogonal projection of the data line Dj/Dj+1 on the base substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Song such that the common electrode line overlaps the data line, with the motivation that this results in a reduction of the lateral area required to fit both lines.
Pertaining to claim 9, Song shows an organic insulating layer (IL32, para. [0120]) is arranged between a data line (L1) of the display substrate and the common electrode line L2).
Pertaining to claim 10, although not explicitly shown by Song, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the organic insulating layer to have a thickness of 1 to 2 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The thickness of the organic insulating layer contributes to overall thickness of the device.
In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pertaining to claim 11, Song shows a passivation layer (IL1) and an overcoat (IL2) are arranged between the common electrode line and the data line.
Pertaining to claim 12, Song shows the overcoat is made of an organic resin (para. [0120]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song.
although not explicitly shown by Song, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the organic insulating layer to have a thickness of 1 to 2 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The thickness of the organic insulating layer contributes to overall thickness of the device.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuon et al. (US 2019/0198801) and Hanari (US 2018/0342564) disclose display substrates in which a conductive pattern connects a drain electrode to a pixel electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.